Case 2:17-ap-01309-BR   Doc 120 Filed 01/17/19 Entered 01/17/19 17:09:23   Desc
                          Main Document    Page 1 of 4
Case 2:17-ap-01309-BR   Doc 120 Filed 01/17/19 Entered 01/17/19 17:09:23   Desc
                          Main Document    Page 2 of 4
Case 2:17-ap-01309-BR   Doc 120 Filed 01/17/19 Entered 01/17/19 17:09:23   Desc
                          Main Document    Page 3 of 4
Case 2:17-ap-01309-BR   Doc 120 Filed 01/17/19 Entered 01/17/19 17:09:23   Desc
                          Main Document    Page 4 of 4
